DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 02/01/2021.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn.
The applicant's amendment and arguments to the claims rejection are fully considered, however, they still failed to overcome the combination of applied references, as is explained in greater detail below in the body of the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “an opposite surface of the cover accessory”; it is not clear what is “an opposite surface”: opposite to what? Further, the claim states “the first event place the cover accessory into something and specifically “that the opposite surface is visible”. For further examination, the examiner assumes “an opposite surface” to represent the surface of the cover which does not touch the surface of the electronic device being placed in the cover.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim states in its last line “signal the electronic device”; it should state “signal from the electronic device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10084501 (Coverstone’501) in view of US 9337883 (Wang’883), US 10334098 (Coverstone’098) and further in view of US 20110175747 (Small).
Regarding claim 1, Coverstone’501 teaches “A cover accessory (FIG 1B-C), comprising:
a cover that is detachably combinable with an electronic device and formed to surround a rear plate and a lateral member of the electronic device (col. 9 lines 34 – 36: the mobile device cover 100 may be made up of multiple pieces (e.g., portions 100a, 100b, and 100c), as shown in FIGS. 1B and 1C. It is clear from the drawings that the cover surrounds the back and the sides of the electronic device)…” “…a circuit board (col. 10 lines 49 – 64: the circuitry 150 may include one or more circuit boards 150a)…”
“…a light source layer including a plurality of light emitting devices disposed on the first surface of the circuit board (col. 6 lines 64 – 66: lighting devices (ILDs) 160. Col. 9 lines 61 – 67: The circuitry 150 can be connected to the ILDs 160. From FIG 1C it may clearly be seen that the plurality of lighting devices 160 form a “layer” which is disposed on the upper (“first”) surface of the circuit board 150a);
a wireless power receiving module disposed on one of the first surface or a second surface of the circuit board, which is opposite the first surface (col. 10 lines 3 – 4: The mobile device cover 100 can also include a rechargeable battery 170. Col. 10 lines 46 – 48: the mobile device cover 100 can utilize inductive charging methods. Claim 5: the battery charging circuitry is configured to charge the rechargeable battery via inductive charging. Therefore, since inductive charging of the battery is disclosed, “a wireless power receiving module” is either implicitly present, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to equip the mobile device cover with “wireless power receiving module” to implement disclosed functionality of inductive charging. Further, as stated in col. 9 lines 49 – 56, the circuitry 150 can include one or more of the following: battery recharging circuitry. This would also map to “wireless power receiving module”. Although specific position of the battery recharging circuitry (such as on which surface of the circuit board 150a) is not disclosed, the claim allows it to be on either side); and
a cover processor disposed on one of the first surface or the second surface (col. 9 lines 49 – 56: the circuitry 150 can include one or more of the following: one or more processors, signal processors, ILD control circuitry (together comprising “a cover processor”). Although specific position of the processors and control circuitry (such as on which surface of the circuit board 150a) is not disclosed, the claim allows it to be on either side) and electrically connected to the wireless power receiving module and the plurality of light emitting devices of the light source layer (col. 9 lines 49 – 56: the circuitry 150 can include one or more of the following: one or more processors, signal processors, ILD control circuitry. The latter means that there is a connection to the “light emitting devices of the light source layer”. Col. 1 lines 49 – 50: The lighting devices can be operatively coupled to the processor. Although electrical connection of the battery recharging circuitry (which was mapped earlier to the “wireless power receiving module”) is not explicitly disclosed, it is, nevertheless, present at least through the power supply (indeed, the battery recharging circuitry is electrically connected to the battery and the battery is electrically connected to the components drawing power from the battery) and ground connections),
wherein the light source layer further includes a light emitting device concentrated area formed to correspond to a central position of the recess, and a light emitting device dispersed area, which includes area of the light source layer other than the light emitting device concentrated area (please see graphical mapping below which is annotated FIG 1B of Coverstone’501:

    PNG
    media_image1.png
    941
    931
    media_image1.png
    Greyscale
).”

Coverstone’501 does not explicitly disclose the mounting method of the circuit boards 150a within the cover and thus does not disclose that “the cover including a 
On the other side, Wang’883 also teaches protection case for mobile communication device (title). In FIG 1 with corresponding description, Wang’883 teaches forming a groove (“recess”) 10 in an inner surface of the bottom plate (“the cover including a recess”). The groove 10 includes a first groove part 101 for receiving the main circuit board 2 (the circuit board is “disposed in the recess”).
Therefore, since Coverstone’501 does not explicitly disclose the mounting method of the circuit boards 150a within the cover, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Wang’883 formation of a groove (“recess”) in the bottom plate to receive the circuit board, in the cover of Coverstone’501 (such as in portion 100c shown in FIG 1B-C) simply to fill in where Coverstone’501 is silent and since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). Doing so would also reduce the overall thickness of the device.
When the cover of Coverstone’501 (such as in portion 100c shown in FIG 1B-C) is provided with the recess (as per Wang’883’s teaching) to accommodate the circuit board 150a, as may be seen from FIG 1B and C of Coverstone’501, since the size of the circuit board 150a is such that it “correspond to the rear plate of the electronic device” (i.e. similar in size), the required size of the recess needs also to be sufficient to (upper surface with lighting devices 160) faces the recess”, as required by the claim.
Coverstone’501 does not disclose “wherein the cover processor is configured to control the light source layer to represent a predetermined pattern in the light emitting device concentrated area in response to receiving a first signal from the electronic device.”
Coverstone’098 teaches similar cover (see FIG 1A-E). FIG 26 – 32 with corresponding description disclose “control the light source layer to represent a predetermined pattern”, such as battery charge status symbol, for notifications right in the central area of the cover’s back side. Presenting specific pattern is done “in response to receiving a first signal from the electronic device” (col. 30 lines 46 – 49: displaying, on the mobile device cover 100, the current state of the battery of the host mobile device 110. This can only be done when a specific “first signal” representing battery charge status is received from the mobile device). There is also a provision for low resolution displays (col. 29 lines 49 – 56).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Coverstone’098 
Coverstone’098 teaches that the notification pattern is presented right in the central area of the mobile device cover. Therefore, when combined with Coverstone’501, this pattern would be shown right in the central area corresponding to the “concentrated area”.

Lastly, Coverstone’501 does not disclose “wherein the cover processor is configured to control the light source layer to produce a specific atmosphere in the light emitting device dispersed area in response to receiving a second signal the electronic device, wherein the second signal is different from the first signal.”
Small teaches a similar cover for the mobile device (see FIG 1 with corresponding description). Paragraph 0086 and FIG 14 disclose displaying a music visualizer (“control the light source layer to produce a specific atmosphere in the light emitting device”) and/or other designs which may be synched with a music playing application run by the electronic device 102 (“in response to receiving a second signal the electronic device”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Small displaying music visualizer, on the mobile device cover of Coverstone’501. Doing so would have 
As may be seen from FIG 14 of Small, the music visualizer appears to be spread over large surface of the back side of the cover. Therefore, when combined with Coverstone’501, this pattern would be shown predominantly in the “dispersed area”. Although portions of the pattern may or may not also be shown in the central area of the back side of the cover, the claim language does not forbid using the central “concentrated” area for the presentation. As long as the music visualizer is shown at least in the “dispersed area”, it meets the claim.
With respect to the requirement that “the second signal is different from the first signal”, this is implicit/inherent since the information presented as the result of “the first signal” is battery charge status of the mobile device, and the information presented as the result of “the second signal” is music visualizer which is different from the indication of the battery charge status. Indeed, if both signals were the same, the presentation result would also be the same, which is clearly not the case in battery charge status versus music visualizer.

Regarding claim 2, although Coverstone’501 teaches “wireless power receiving module (col. 10 lines 46 – 48: the mobile device cover 100 can utilize inductive charging methods. Claim 5: the battery charging circuitry is configured to charge the rechargeable battery via inductive charging. Therefore, as was explained above, since inductive charging of the battery is disclosed, “a wireless power receiving module” is either implicitly present, or it would have been obvious to equip the mobile device cover with “wireless power receiving module”.)”, Coverstone’501 does not teach that it “includes a near field communication (NFC) module.”
However, the examiner takes an official notice that using NFC for inductive charging was well known in the art at the effective filing date of the application.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize NFC as a particular implementation of Coverstone’501’s inductive charging circuitry. Doing so would have allowed to utilize well known and widely available components and standard rather than designing something specific and unique for the cover which would also allow reducing the design time and costs.
Regarding claim 8, Coverstone’501 teaches “…wherein the light emitting device includes a light emitting diode (LED) device (col 9 lines 63 – 67: the ILDs can include any combination of flexible active-matrix organic LEDs (AMOLEDs), organic LEDs (OLEDs), phosphor-based LEDs, white LEDs (WLEDs), multi-color WLEDs, semiconductor LEDs, other types of LEDs).”
While generally teaching presence of a circuit board 150a (col. 10 lines 49 – 64: one or more circuit boards 150a), Coverstone’501 does not teach “wherein the circuit board includes a flexible printed circuit board (FPCB).” In fact, Coverstone’501 does not disclose whether the circuit board 150a is rigid or flexible thus leaving its particular implementation to the person of ordinary skill reading the disclosure.
On the other side, the examiner takes an Official Notice that it is well known that the printed circuit boards may be a) rigid, or b) flexible (“FPCB”). Flexible boards may, flexible active-matrix organic LEDs (AMOLEDs), organic LEDs (OLEDs), phosphor-based LEDs, white LEDs (WLEDs), multi-color WLEDs, semiconductor LEDs, other types of LEDs…)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that since the number of known options is small, to utilize either of these two options a) or b) with anticipation of success since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Coverstone’501 in combination with Wang’883 teaches “further comprising a finishing layer disposed on a surface of the cover and covering the recess (Wang’883, implemented as protecting cover 7 shown in FIG 1 and described in col. 3 lines 49 – 50 and col. 4 lines 4 – 7: The protecting cover 7 is used for covering the groove (“disposed on a surface of the cover and covering the recess”) 10 of the main body 1, so as to protect the circuitry inside the groove. When fully assembled, the protecting cover would act as “a finishing layer”).”
Regarding claim 18, Coverstone’501 in combination with other cited references teaches or fairly suggests “wherein the first signal is generated based on a first event (as was explained in the rejection of claim 1 above and based on Coverstone’098, col. 30 lines 45 – 49, generation of “the first signal” resulting in displaying the battery charge status is subsequent to the button 2610 being held down between 0.10-0.49 seconds, representing “a first event”) and the second signal is generated based on a second event which is different from the first event (as was explained in the rejection of claim 1 above and based on Small, paragraph 0086, generation of “the second signal” resulting in displaying the music visualizer is synched with a music playing application run by the electronic device 102, representing “a second event”. It is clear that pressing a button between 0.10-0.49 seconds (“the first event”) is different from the electronic device playing a music application (“a second event”)).”
Regarding claim 19, Coverstone’501 with other cited references teaches or fairly suggests “wherein light from the plurality of light emitting devices is viewed at an opposite surface of the cover accessory (as best understood, the light emitting devices become visible on the surface of the cover, which does not touch the surface of the electronic device being placed in the cover, when lit, as shown in Coverstone’501 FIG 31 versus 30 and 33 versus 32), and
wherein the first event places the cover accessory so that the opposite surface is visible (as best understood the claim language, and based on Coverstone’098, “the first event” was mapped to the button 2610 being held down between 0.10-0.49 seconds, which results in displaying of the battery charge status. Since the lights for the indication are on, “the opposite surface is visible”).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 10084501 (Coverstone’501) in view of US 9337883 (Wang’883), US 10334098 (Coverstone’098) and US 20110175747 (Small) as applied to claim 1 above, and further in view of US 10276326 (Wang’326).
Regarding claim 6, Coverstone’501 in combination with Wang’883 teaches “wherein the cover further includes a surface formed to be uneven and an opposite surface formed to be flat (Coverstone’501: the upper side (“an opposite surface”) of the cover 100c is shown to be flat in FIG 1B-C. Further, as was explained in the rejection of claim 1 above, Wang’883 teaches providing a groove in the internal surface of the cover (see Wang’883, FIG 1: groove 10). This would make the cover to include “a surface formed to be uneven” which is opposite to the flat surface)…” 
Coverstone’501 does not disclose “the surface formed to be uneven being depressed at portions corresponding to the positions of the light emitting devices.”
Wang’326 in FIG 14 and col. 11 lines 7 – 27 teaches mounting LEDs so that “the surface formed to be uneven (lower surface of the structure 194 which can be a polymer and may include light-scattering materials, luminescent materials, colored materials) being depressed at portions corresponding to the positions of the light emitting devices (light-emitting diode 40 is mounted to a structure such as structure 192 (e.g., a printed circuit, etc.) and protrudes into recess 196 (“depressed”) in structure 194.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement recesses in the internal side of the back panel 100c shown in FIG 1B-C of Coverstone’501 to correspond to the LEDs 160, so that each of the LEDs 160 would fit its corresponding recess, as suggested by Wang’326. Doing so would have eliminated a gap between the circuit board 150a and the back panel 100c that could otherwise be created when the whole structure is assembled together because of the height of the LEDs 160 above the upper surface of the circuit board 150a, thus reducing the overall thickness of the assembly.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 10084501 (Coverstone’501) in view of US 9337883 (Wang’883), US 10334098 (Coverstone’098) and US 20110175747 (Small) as applied to claim 1 above, and further in view of US 20180019779 (Chou).
Regarding claim 7, Coverstone’501 does not disclose “wherein the cover further includes a deposition layer formed of a metal oxide deposited on a surface thereof.”
Chou also teaches protective case for a mobile device. Chou teaches in abstract that the protective case includes a core material and a plated coating which covers a surface of the core material. Materials of the plated coating include a metallic oxide (“a deposition layer formed of a metal oxide deposited on a surface thereof”) and an alloy oxide. Specifically, the plated coating separates the core material from the exterior, and therefore provides an anticorrosion function, as well as prevents external interferences.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 10084501 (Coverstone’501) in view of US 9337883 (Wang’883), US 10334098 (Coverstone’098) and US 20110175747 (Small) as applied to claim 1 above, as may be evidenced by US 20130328774 (Chen).
Regarding claim 9, Coverstone’501 teaches “wherein the cover is formed of a plastic polymer (col. 9 lines 23 – 28: the mobile device cover 100 is made of one or more of the following materials: silicone, rubber, metal, plastic, polymers, composites, cloth, metal, wood, acrylic, glass, plexiglass, or other materials. The cover material may be, at least in part, opaque or transparent.)…”
Although Coverstone’501 teaches that the cover material may be opaque, he does not disclose “mixed with a shielding dye.”
However, it is well known to mix plastics or polymers with dye or coloring agents to make them opaque (thus “shielding” view), as may be evidenced by Chen, paragraph 0002 (plastic materials are mixed with dyes to make them opaque).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to mix a coloring dye or agent into the plastic .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648